Case: 16-14966   Date Filed: 02/27/2018   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-14966
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:15-cv-14272-JEM



ELIZABETH CRUZ,
                                                     Plaintiff - Appellant,

                                  versus


COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION,

                                                     Defendant - Appellee.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 27, 2018)

Before TJOFLAT, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 16-14966      Date Filed: 02/27/2018   Page: 2 of 7


      Elizabeth Cruz, proceeding pro se, appeals from the district court’s order

affirming the Commissioner of Social Security’s final decision that she was no

longer eligible to receive Supplemental Security Income (“SSI”). On appeal, Cruz

argues that the administrative law judge (“ALJ”) erred in imputing Miguel

Gonzalez’s income to her. After careful consideration, we affirm the district

court’s judgment in favor of the Commissioner.

                             I.      BACKGROUND

      Cruz was awarded SSI benefits in 1999. As part of the Social Security

Administration’s (“SSA”) redetermination of Cruz’s SSI eligibility in 2005, Cruz

submitted information to the SSA regarding her living situation, income, and

marital status. She reported that she began living in a home owned by Miguel

Gonzalez in 2004 and that he paid the mortgage on the home. She stated that she

had never been married, but she and Gonzalez presented themselves to the

community as husband and wife. Cruz stated that she had no income other than

$352 in monthly payments from state and local assistance programs. She

continued to receive SSI benefits following this redetermination.

      In response to an SSA redetermination in 2006, Cruz reported that she

resided with Gonzalez, whom she referred to as her spouse. Again she stated that

she had never been married, but she and Gonzalez presented themselves as




                                          2
              Case: 16-14966    Date Filed: 02/27/2018   Page: 3 of 7


husband and wife. She stated that she had no income. From 2006 until 2010, Cruz

continued to receive her monthly SSI payments.

      As part of another SSA redetermination in 2010, Cruz again reported that

she had never been married, she and Gonzalez lived at the same address, and they

presented themselves to others as husband and wife. She referred to Gonzalez as

her spouse. She also reported that she had no income but Gonzalez received

$2,400 per month in Veterans Affairs benefits and $329 per month in Social

Security benefits. The SSA determined, based on Gonzalez’s income, that Cruz

was no longer eligible for SSI as of July 2010.

      Cruz requested reconsideration, arguing that Gonzalez was her boyfriend so

his income should not count against her. The SSA denied the request, noting that

Cruz and Gonzalez’s income exceeded the SSI eligibility limits. Cruz requested a

hearing before an ALJ, stating that she rented a room from Gonzalez, but they

were not currently dating. An ALJ held a video hearing during which Cruz

appeared pro se. Following the hearing, the ALJ issued a decision on September

16, 2011, finding that Cruz and Gonzalez had been presenting themselves as

married and thus Gonzalez’s income should be considered as Cruz’s income.

      Cruz requested that the Appeals Council review the ALJ’s decision. Before

the Appeals Council’s decision, Gonzalez submitted a letter to the SSA. In the

letter, dated September 29, 2011, Gonzalez wrote that he was not in a relationship


                                         3
                  Case: 16-14966        Date Filed: 02/27/2018         Page: 4 of 7


with Cruz, who was merely his tenant and friend. Gonzalez also submitted a lease

agreement signed by Cruz, which stated that Cruz would pay Gonzalez $400 per

month in rent, effective September 29, 2011, the same date as his letter.

      The Appeals Council did not make a determination on the merits of Cruz’s

appeal. Instead, it vacated the ALJ’s decision and remanded the case for a new

hearing because the recording of the previous hearing could not be located. During

the second hearing, Cruz testified that she had lived in Gonzalez’s home since

2004, but she had her own bedroom. She stated that Gonzalez was a “good

friend,” but she had “nothing to do with him.” Hr’g Tr. at 4-5 (Doc. 14-1). 1 Cruz

acknowledged after being shown her redetermination paperwork that it stated

Gonzalez was her spouse, but she insisted he was not.

      The ALJ issued an unfavorable decision, finding that although Cruz and

Gonzalez were not legally married, Gonzalez was Cruz’s spouse. The ALJ found

that they had been presenting themselves as husband and wife for several years,

and Cruz’s statements to the contrary were not credible. The ALJ concluded that

Gonzalez’s income must be imputed to Cruz, and therefore Cruz was ineligible for

SSI benefits.

      Cruz administratively appealed, and the Appeals Council denied Cruz’s

request for review. Cruz sought review of the Commissioner’s decision in federal


      1
          Citations to “Doc. #” refer to docket entries in the district court record in this case.
                                                   4
              Case: 16-14966    Date Filed: 02/27/2018   Page: 5 of 7


district court. Cruz and the Commissioner each moved for summary judgment. A

magistrate judge recommended that the court grant summary judgment to the

Commissioner. The district court adopted the magistrate judge’s recommendation

over Cruz’s objections and granted the Commissioner’s motion for summary

judgment. Cruz appealed.

                        II.    STANDARD OF REVIEW

      When, as here, an ALJ denies Social Security benefits and the Appeals

Council denies review, we review the ALJ’s decision as the Commissioner’s final

decision. See Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We review

the decision to determine whether it is supported by substantial evidence and

whether the ALJ applied the proper legal standards. Moore v. Barnhart, 405 F.3d
1208, 1211 (11th Cir. 2005). We further review a credibility determination to see

if substantial evidence supports it. Marbury v. Sullivan, 957 F.2d 837, 839 (11th

Cir. 1992). Substantial evidence refers to “such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Moore, 405 F.3d at

1211. Our limited review precludes us from “deciding the facts anew, making

credibility determinations, or re-weighing the evidence.” Id.




                                         5
              Case: 16-14966    Date Filed: 02/27/2018   Page: 6 of 7


                               III.   DISCUSSION

      On appeal, Cruz challenges the ALJ’s finding that she was in a relationship

with Gonzalez, arguing that she and Gonzalez are family friends and that she has

never represented otherwise to the SSA. We cannot agree.

      The Social Security Act extends benefits to disabled persons who satisfy the

income and resource requirements. 42 U.S.C. § 1381 et seq. To be eligible for SSI

under the Act, an individual’s income cannot exceed a certain amount. Id.

§ 1381a. If an individual lives in the same household as her spouse who is

ineligible for SSI, “such individual’s income and resources shall be deemed to

include any income and resources of such spouse.” Id. § 1382c(f)(1). The statute

further provides that if two individuals “are found to be holding themselves out to

the community in which they reside as husband and wife, they shall be so

considered” under the statute. Id. § 1382c(d)(2).

      Substantial evidence supports the ALJ’s determination that Gonzalez was

Cruz’s spouse. As part of her July 2010 eligibility redetermination, Cruz stated

that she and Gonzalez had been living together since 2008; that they presented

themselves as husband and wife; and that her spouse, Gonzalez, was purchasing

the home where they lived. She also stated that she had no other income. Cruz

made similar representations in 2005 and 2006. The ALJ found that because Cruz

had no other source of support, it appeared that Gonzalez was supporting Cruz “as


                                         6
              Case: 16-14966     Date Filed: 02/27/2018   Page: 7 of 7


is common in a marital relationship when one party has no income.” ALJ Decision

at 3 (Doc. 14). The evidence was consistent with this determination.

      Substantial evidence also supports the ALJ’s determination that Cruz’s

testimony that Gonzalez was not her spouse was not credible. As the ALJ noted,

prior to Cruz’s second hearing, she had repeatedly stated that Gonzalez was her

spouse. Furthermore, in her request for reconsideration, Cruz described Gonzalez

as her boyfriend, which contradicted her later statements that he was merely her

landlord. Additionally, as the ALJ found, it is unlikely that Cruz suddenly began

paying Gonzalez rent under the 2011 lease agreement given that she had no source

of income and had lived in his home without paying rent for at least three years.

As the ALJ also noted, the lease was dated about two weeks after the ALJ’s initial

decision, indicating that the agreement was created only to support her request for

reconsideration of the denial of her benefits.

      Because a “reasonable person would accept” this evidence as supporting the

ALJ’s finding that Gonzalez was Cruz’s spouse, Moore, 405 F.3d at 121, we will

not upset the ALJ’s decision here.

                               IV.   CONCLUSION

      For the reasons set forth above, we must affirm the district court’s order and

the Commissioner’s decision.

      AFFIRMED.


                                          7